EXHIBIT 10.9

Confidential
 
Paul Gothard
145 Grand Avenue
Surbiton
KT5 9HY
 
28 March 2007
 


 
Dear Paul,
 
Appointment as Chief Financial Officer
 
This letter summarises key terms and conditions that apply to your employment as
Project Manager for Flex Fuels Energy Limited (Flex Fuels). Your appointment is
conditional on the Flex Fuels receiving the sum of $US11.8 million in new
investment funding by way of the acquisition agreement it has entered into with
Malibu Minerals Inc (“Malibu”).
 
You will be entitled to receive a salary (including benefits) of £90,000 per
annum (paid monthly) from which Flex Fuels will deduct taxes as required by law.
In addition to this Flex Fuels offers you a bonus in the form of shares.
 
In your role, you will report to the Chief Executive Officer. However, it is
anticipated you will also operate in close liaison with other Executive
Directors in a team-based approach to implement Flex Fuel’s objectives.
 
You will be required to complete a detailed Role Profile and agree Key
Performance Indicators.
 
The Board have agreed to incorporate the following equity incentive into your
package subsequent to completion of the Malibu (these are shares in Malibu and
as such we cannot formally offer this incentive until which time Completion
occurs):
 

·  
65,000 shares in Malibu.

 

·  
The shares would be awarded on the basis that you accurately file returns in
line with the company’s SEC requirements and based on the information available
to you.

 

·  
The shares would be issued after filing three quarterly returns and one annual
return (or in the unlikely event that the returns are not required to be filed
in any given quarter the shares will be issued within 15 months of your
employment) after satisfactory performance as judged by the Board.

 

·  
The shares will not be able to be traded for 18 month from issuance.

 
The above offer of shares is conditional upon Flex Fuels having access to shares
that are traded on a recognised exchange. As you are aware Flex Fuels is
currently completing a funding and acquisition agreement with Malibu.
 
The above offer is made in lieu of the Long Term Employee Incentive Plan
(“LTIP”) which all other employees of Flex Fuels will be participating. One of
your responsibilities will be to establish the LTIP in your first year with Flex
Fuels. We will revisit your participation within the LTIP on or around your
first anniversary with Flex Fuels.
 

--------------------------------------------------------------------------------


This agreement is made in the United Kingdom and shall be subject to the laws
thereof. In the event any provision of this letter shall be held invalid or
unenforceable by reason of law, such invalidity or unenforceability shall attach
only to such provisions and shall not affect or render unenforceable any other
provision of this letter.
 
Further terms of employment including but not limited to confidentiality,
conflict of interest and intellectual property are detailed in the Employment
Agreement to be executed simultaneously with the acceptance of the terms of this
letter. Should the terms of the attached Employment Agreement and this letter
conflict then the terms of the Employment Agreement will prevail.
 
* * * * *
 
To confirm your acceptance of the terms and conditions set out in this letter
please sign both at the bottom and return a copy to me and retain one copy for
your own records.
 
Yours sincerely
 
   
 
 
/s/ Gordon Ewart
       
Gordon Ewart
 
   
for and on behalf of Flex Fuels Energy Limited
 



 
Name:  Paul Gothard
 
Job title: Chief Financial Officer
 
I accept the terms of employment set out in this letter: ____/s/ Paul
Gothard_____________
 